United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-0743
Issued: January 23, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On February 14, 2017 appellant filed a timely appeal from a September 29, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP), File No. xxxxxx952,
which denied appellant’s occupational disease claim. The appeal was docketed as No. 17-0743.
On September 30, 2015 appellant filed an occupational disease claim (Form CA-2) and
attributed his bilateral wrist tendinitis and aggravation of rheumatoid arthritis to his work duties.
He noted that he was initially instructed to file a recurrence claim, but later was told to file a new
occupational disease claim. OWCP assigned the claim File No. xxxxxx952. Appellant’s
supervisor noted that appellant stopped work on November 15, 2013 and was in a leave status
from November 15, 2013 until he retired through disability retirement in February 2015. She
also noted that appellant had previously received a schedule award for a bilateral hand and wrist
condition through a February 21, 2008 occupational disease claim, assigned File No. xxxxxx396.
The claim was accepted for bilateral wrist tendinitis.
Appellant reported that his bilateral wrist and hand pain began in January 2008 and
became worse after working for five more years with repetitive motion. He listed his duties as
repetitive work of casing mail, opening vehicle door, and delivery of a large volume of mail on
his route. Appellant noted that the pain in his wrists and hands was the same condition he had in
2008 which was approved by OWCP in File No. xxxxxx396.

In a December 4, 2015 decision, OWCP denied appellant’s occupational disease claim
finding that he had not submitted medical evidence of a medical diagnosis in connection with his
employment duties. Appellant requested an oral hearing from OWCP’s Branch of Hearings and
Review which was held on August 16, 2016. By decision dated September 29, 2016, OWCP’s
hearing representative affirmed OWCP’s December 4, 2015 decision with modification.1 She
found that appellant had established a medical diagnosis. However, OWCP’s hearing
representative found that appellant had not established causal relationship between his injury and
the specific condition for which compensation was claimed.
The Board has duly considered the matter and notes that the case is not in posture for
decision. OWCP procedures provide for combining case files where correct adjudication
depends on cross-referencing between files. For example, if a new injury case is reported for an
employee who previously filed an injury claim for a similar condition or the same part of the
body, doubling is required.2 In the instant case, appellant asserted that he initially filed a
recurrence of disability claim for the February 21, 2008 occupational disease injury, to which
OWCP had assigned File No. xxxxxx396. He was then instructed to file an occupational disease
claim and assigned File No. xxxxxx952. OWCP thereafter denied the claim.
The record reveals that appellant’s previous February 21, 2008 occupational disease
employment injury was assigned File No. xxxxxx396 and that the injury was to the same part of
the body. The factual and medical evidence pertaining to appellant’s February 21, 2008
employment injury in File No. xxxxxx396, however, is not contained in the case record. OWCP,
failed to properly combine or request combination of the present case record with the record of
the February 21, 2008 employment injury, which appellant asserted was the initial cause of his
current conditions.3
The case will be remanded to OWCP to combine case file numbers xxxxxx396 and
xxxxxx952 and determine whether appellant sustained a new occupational disease injury.
Following this and such other development as deemed necessary, OWCP shall issue an
appropriate merit decision on appellant’s claim.

1

OWCP’s hearing representative noted that appellant had a previously accepted claim for bilateral wrist tendinitis
dated February 21, 2008. File No. xxxxxx396. He filed a claim for recurrence of this claim which was last denied
on December 10, 2014. Appellant filed a claim for right shoulder injury in 2011 which OWCP accepted for
disorders of the bursa and tendons of the right shoulder. File No. xxxxxx935. Appellant also filed a claim for
recurrence of this condition which OWCP denied. OWCP suspended his compensation benefits under this claim
number on June 2, 2016.
2
P.G., Docket No. 15-1806 (issued October 4, 2016); Federal (FECA) Procedure Manual, Part 2 -- Claims, File
Maintenance and Management, Chapter 2.400.8(c) (February 2000).

2

IT IS HEREBY ORDERED THAT the September 29, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this order of the Board.3
Issued: January 23, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

3
Colleen Duffy Kiko, Judge, participated in the preparation of this order, but was no longer a member of the
Board effective December 11, 2017.

3

